UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1704



ORVILLE LEWIS, JR.,

                                              Plaintiff - Appellant,

          versus


UNKNOWN   POLICE  OFFICER,   Hopewell  Police
Department; WAYNE CLEVELAND, Chief of Police,
Hopewell   Police   Department;   DAN  WETTA,
Chairman and CEO, John Randolph Medical
Center; JOSEPH WALKER, Security Officer;
PATRICIA L. WILLIAMS, Attorney-in-Fact; JOYCE
W. WILLIAMS, Caregiver,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CA-02-141-3)


Submitted:   October 24, 2002             Decided:   October 30, 2002


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Orville Lewis, Jr., Appellant Pro Se. Patricia L. Williams, Joyce
W. Williams, Appellees; David Patrick Corrigan, HARMAN, CLAYTOR,
CORRIGAN & WELLMAN, Richmond, Virginia; Michael John Otten, LECLAIR
RYAN, P.C., Richmond, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

       Orville Lewis, Jr., appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.         We have reviewed

the record and find no reversible error. Accordingly, we affirm on

the reasoning of the district court.       See Lewis v. Unknown Police

Officer, No. CA-02-141-3 (E.D. Va. June 3, 2002). We dispense with

oral    argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                 AFFIRMED




                                     2